       Case 1:20-cv-11531-ADB Document 4 Filed 10/27/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

                                                                      Case No. 20 – 11531


DR. SHIVA AYYADURAI,
  Plaintiff,

v.

MAYOR MARTIN WALSH, in his official capacity as
the Mayor of the City of Boston,

&

BILL EVANS, in his former official capacity as the
Commissioner of the Boston Police Department,
   Defendants.


                       MOTION TO WITHDRAW AS COUNSEL

        Now comes the Attorney, Daniel Casieri, for the Plaintiff, Dr. Shiva Ayyadurai,

who moves this Honorable Court to allow this Motion to Withdraw as Counsel in the

above-captioned action. As reasons therefore, the Attorney must withdraw pursuant to

Rule 1.16(3) of the Rules of Professional Conduct, as the Attorney has been discharged

by the Plaintiff in writing.

        The Attorney has informed the Plaintiff in writing of the date of the filing of the

Complaint, and of the deadline for making service of process on the Defendants. Because

the Attorney has mailed, via certified mail, copies of the summons and complaint upon

each of the Defendants, the Attorney will also mail copies of this Motion to Withdraw to

the same Defendants, despite the Defendants having not yet contacted the Attorney. Also,

the Attorney will deliver a copy of this Motion to the Plaintiff.

        The Plaintiff’s current mailing address, as written in the Complaint, is:
      Case 1:20-cv-11531-ADB Document 4 Filed 10/27/20 Page 2 of 2



       Dr. Shiva Ayyadurai
       701 Concord Avenue
       Cambridge, Massachusetts 02138

       All Court documents may be delivered to that street address.

       Wherefore, for the foregoing reasons, the Attorney for the Plaintiff requests that

this Motion to Withdraw be allowed.



                                                     Respectfully Submitted,



Dated: October 26, 2020                              /s/ Daniel Casieri
                                                     Daniel Casieri, Esq.
                                                     BBO# 697693
                                                     19 Court Street, Unit 3D
                                                     Plymouth, MA 02360
                                                     (508) 400-0774
                                                     danielcasierilaw@gmail.com




                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that this document, filed through the ECF
system, will also be mailed to the Defendants and emailed to the Client from whose case
the undersigned is seeking to withdraw.


Dated: October 26, 2020                         /s/ Daniel Casieri
                                                Daniel Casieri, BBO #697693




                                            2
